Citation Nr: 1120988	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease (DJD) of the cervical spine, previously evaluated as upper back and neck injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled for a Central Office hearing for February 8, 2011.  However, the Veteran failed to report to the scheduled hearing.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

As a final introductory matter, it does not appear that the issue of entitlement to service connection for a back condition has been addressed by the agency of original jurisdiction (AOJ).  The Veteran submitted multiple lay statements addressing the Veteran's in-service incident and his back pain that resulted from it.  Additionally, the Veteran's VA treatment records noted that the Veteran reported back pain, and was diagnosed with osteoarthritis of the thoracic spine.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action. 

The issue of service connection for DJD of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim was previously denied in a January 2006 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the January 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for DJD of the cervical spine and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that denied the Veteran's claim is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).  

2.  Evidence received since the final January 2006 determination wherein the RO denied the Veteran's claim of entitlement to service connection for DJD of the cervical spine, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. 
New and Material Evidence

The Veteran seeks service connection for DJD of the cervical spine.  The RO originally denied the Veteran's claim of entitlement to service connection for DJD of the cervical spine in a decision dated January 2006.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim was initially denied in a January 2006 rating decision.  The Veteran did not file a timely appeal of that decision, and it became final.  

At the time of the January 2006 decision that denied the service connection claim for DJD of the cervical spine, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, a VA examination report, and private treatment records.  Subsequently, VA outpatient treatment records, Social Security Administration disability records, lay statements, and  personal statements by the Veteran have been associated with the claims file. 

The claim was denied in January 2006 as there was no evidence that the Veteran's DJD of the cervical spine was the result of his military service.  The evidence submitted subsequent to the January 2006 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the January 2006 decision suggests that the Veteran's current DJD of the cervical spine is related to an in-service incident where an auxiliary air door closed on the Veteran causing him to sustain trauma to his back and neck.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Specifically, the Veteran submitted a lay statement from a fellow soldier who reported details of the Veteran's in-service incident, and a first-hand account of the injuries he observed on the Veteran afterwards.  Additionally, the Veteran submitted a lay statement from his ex-wife, which addressed his continuity of symptomotology. 

Therefore, the evidence submitted since the final January 2006 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for DJD of the cervical spine is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for DJD of the cervical spine, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim for service connection for DJD of the cervical spine was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for DJD of the cervical spine.

The Veteran contends that his neck disability began during his military service.  Specifically, the Veteran asserts that he developed a neck condition from an in-service incident where an auxiliary air door closed on him, causing trauma to his back and neck.

The Veteran's entrance and separation examination are void of any cervical spine disabilities.  The Veteran's service treatment records show that the Veteran reported neck and back pain while in-service.  

The Veteran submitted multiple lay statements documenting his in-service incident and his neck condition.  The Veteran submitted a May 2008 statement from a fellow soldier that served with the Veteran on the USS Independence CVA 62 with Fighter Squadron 41.  He reported that he saw the Veteran after he was caught in the auxiliary air door and witnessed the impressions on the Veteran's back from the incident.  Additionally, the Veteran submitted a May 2008 statement from his ex-wife.  She noted that throughout her 13 year marriage to the Veteran, he continued to have back and left hand pain from his in-service incident.  

The Veteran was provided with a VA examination in November 2005.  Upon examination, the VA examiner diagnosed the Veteran with DJD of the cervical spine.  The VA examiner concluded that the Veteran's condition was less likely than not caused by or a result of his military service.  The examiner further stated that there was no documented evidence of a neck or back injury in the Veteran's service records.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, but instead relied on the service treatment records to provide a negative opinion); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Therefore, a new VA examination is necessary to determine whether the Veteran's current disability was caused by, or is otherwise related to, the Veteran's time in service, to include the incident where an auxiliary door landed on his back and neck.  In the examination report, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Lastly, the Board notes that a remand is necessary to obtain any outstanding VA treatment records.  The record reflects that the Veteran was receiving periodic treatment at the VA through January 2009.  Additionally, the Veteran's representative stated in the February 2011 brief that VA medical records and x-ray reports pertaining to the Veteran's condition had not been associated with the claims folder.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from January 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his cervical spine condition.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any cervical spine disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current cervical spine condition, including DJD, had its onset in service or is related to any in-service disease, event, or injury.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records, VA outpatient treatment records, and lay statements from the Veteran's fellow soldier and ex-wife.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  The AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


